Name: 2006/854/EC: Commission Decision of 26 July 2006 approving on behalf of the European Community amendments to Annexes V and VIII to the Agreement between the European Community and New Zealand on sanitary measures applicable to trade in live animals and animal products (notified under document number C(2006) 3327) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: European construction;  animal product;  Asia and Oceania;  agricultural policy;  health;  agricultural activity
 Date Published: 2006-12-05; 2007-06-05

 5.12.2006 EN Official Journal of the European Union L 338/1 COMMISSION DECISION of 26 July 2006 approving on behalf of the European Community amendments to Annexes V and VIII to the Agreement between the European Community and New Zealand on sanitary measures applicable to trade in live animals and animal products (notified under document number C(2006) 3327) (Text with EEA relevance) (2006/854/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 97/132/EC of 17 December 1996 on the conclusion of the Agreement between the European Community and New Zealand on sanitary measures applicable to trade in live animals and animal products (1), and in particular the third paragraph of Article 3 thereof, Whereas: (1) The Agreement between the European Community and New Zealand on sanitary measures applicable to trade in live animals and animal products (2) (the Agreement) provided for the possibility of recognising the equivalence of the New Zealand control and certification systems for fresh meat and meat-based products and for other animal products. (2) The Joint Management Committee for the Agreement established under Article 16 of the Agreement (the Committee), at its meeting on 20 October 2005, issued a recommendation concerning the determination of equivalence of sanitary requirements for live bees and bumble bees. The Committee also recommended the determination of equivalence of certification systems and suggested appropriate procedures to conduct physical checks at the import of these commodities. (3) To follow the recommendations of the Joint Management Committee it is appropriate to amend Annexes V and VIII to the Agreement. (4) Annex V to the Agreement also needs to be updated following the entry into force of Directive 2004/41/EC of the European Parliament and of the Council of 21 April 2004 repealing certain directives concerning food hygiene and health conditions for the production and placing on the market of certain products of animal origin intended for human consumption and amending Council Directives 89/662/EEC and 92/118/EEC and Council Decision 95/408/EC (3). Annex V and VIII need to be updated due to the introduction of Commission Regulation (EC) No 1688/2005 of 14 October 2005 implementing Regulation (EC) No 853/2004 of the European Parliament and of the Council as regards special guarantees concerning salmonella for consignments to Finland and Sweden of certain meat and eggs (4). (5) Those amendments should be approved on behalf of the Community. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Pursuant to the recommendations made by the Joint Management Committee established under Article 16 of the Agreement between the European Community and New Zealand on sanitary measures applicable to trade in live animals and animal products the amendments to Annexes V and VIII to that Agreement are hereby approved on behalf of the Community. The text of an Exchange of Letters constituting an Arrangement with New Zealand, including the amendments to Annexes V and VIII to the Agreement, is attached to this Decision. Article 2 The Director-General for Health and Consumer Protection is hereby empowered to sign the Agreement in the form of an Exchange of Letters in order to bind the Community. Article 3 This Decision shall apply from the first day of the month following the month in which New Zealand Notifies the Commission in writing that its internal procedures for the approval of the amendments referred to in Article 1 have been completed. The Commission shall inform the Council and the Member States of the Notification referred to in the first paragraph without delay. Article 4 This Decision is addressed to the Member States. Done at Brussels, 26 July 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 57, 26.2.1997, p. 4. Decision as amended by Decision 1999/837/EC (OJ L 332, 23.12.1999, p. 1). (2) OJ L 57, 26.2.1997, p. 5. (3) OJ L 157, 30.4.2004, p. 33, corrected by OJ L 195, 2.6.2004, p. 12. (4) OJ L 271, 15.10.2005, p. 17. AGREEMENT IN THE FORM OF AN EXCHANGE OF LETTERS constituting an Arrangement with New Zealand on the amendments to Annex V and Annex VIII to the Agreement between the European Community and New Zealand on sanitary measures applicable to trade in live animals and animal products Brussels, 19 June 2006 Sir, With reference to Article 16(2) of the Agreement between the European Community and New Zealand on sanitary measures applicable to trade in live animals and animal products, I have the honour to propose modifications to Annexes V and VIII to the Agreement as follows: As recommended by the Joint Management Committee established under Article 16(1) of the Agreement, replace the text of Annex V and Annex VIII with the respective texts of Annexes V and VIII as attached hereto. I would be obliged if you would confirm New Zealand's concurrence with these modifications to the Annex to the Agreement. Please accept, Sir, the assurance of my highest consideration. Yours faithfully, For the European Community Paola TESTORI COGGI Brussels, 4 August 2006 Madam, I have the honour to refer to your letter containing details of proposed modifications to Annex V and Annex VIII of the Agreement between the European Community and New Zealand on sanitary measures applicable to trade in live animals and animal products. In this regard I have the honour to confirm the acceptability to New Zealand of the proposed modifications, as recommended by the Joint Management Committee established under Article 16(1) of the Agreement, a copy of which is attached hereto. Please accept, Madam, the assurances of my highest consideration. For the competent authority of New Zealand Andrew McKENZIE Appendix ANNEX V RECOGNITION OF SANITARY MEASURES Glossary Yes(1) Equivalence agreed - model health attestations to be used Yes(2) Equivalence agreed in principle - some specific issue(s) to be resolved existing certification used until issue(s) resolved Yes(3) Equivalence in form of compliance with importing Party's requirements -existing certification to be used NE Not evaluated - existing certification to be used in the interim E Still evaluating - under consideration - existing certification to be used in the interim () Issues targeted for imminent resolution No Not equivalent and/or further evaluation is required. Trade may occur if the exporting Party meets the importing Party's requirements AI Avian influenza BSE Bovine spongiform encephalopathy C Celsius Channelling Chapter XI, point 7, of Annex VIII to Regulation (EC) No 1774/2002. CSF Classical swine fever EBL Enzootic bovine leucosis EC/NZ European Community/New Zealand EIA Equine infectious anaemia IBD Infectious bursal disease IBR Infectious bovine rhinotracheitis min minute(s) ND Newcastle disease None No special conditions OIE Office International des Epizooties PAP Processed animal protein PM Post mortem Stds Standard(s) SVD Swine vesicular disease UHT Ultra high temperature Section 1 Germ plasm and live animals Commodity EC exports to New Zealand (1) New Zealand exports to EC Trade conditions Equivalence Special conditions Action Trade conditions Equivalence Special conditions Action EC standards NZ standards NZ standards EC standards 1. Semen  Cattle 88/407/EEC NZ semen standard Yes(1) See section 28:  Q fever  Bluetongue  Epizootic haemorrhagic disease NZ semen standard Animal Products Act 1999 88/407/EEC 2004/639/EC E IBR. see Section 28 For full equivalence beyond end 2004 NZ to demonstrate that semen produced under NZ standards give the same assurance of IBR disease freedom.  Sheep/goats 92/65/EEC Biosecurity Act 1993 S 22 No Animal Products Act 1999 92/65/EEC NE  Pigs 90/429/EEC Biosecurity Act 1993 S 22 NE Animal Products Act 1999 90/429/EEC 2002/613/EC NE  Deer 92/65/EEC Biosecurity Act 1993 S 22 No Animal Products Act 1999 92/65/EEC No  Horses 92/65/EEC 95/307/EC Biosecurity Act 1993 S 22 Yes (3) Animal Products Act 1999 92/65/EEC 96/539/EC 2004/211/EC Yes (3)  Dogs 92/65/EEC Biosecurity Act 1993 S 22 NE Animal Products Act 1999 92/65/EEC NE 2. Embryos (except embryos subject to penetration of the zona pellucida)  Cattle in-vivo derived embryos 89/556/EEC NZ embryo standard Yes (1) See section 28:  Q fever  Bovine viral diarrhoea (type II) NZ embryo standard 89/556/EEC 91/270/EC 92/471/EEC 92/452/EEC 2006/168/EC Yes (1) In-vitro derived embryos 89/556/EEC 91/270/EEC 92/471/EEC 92/452/EEC 2006/168/EC NZ embryo standard Yes (1) See section 28:  Q-fever  Bovine viral diarrhoea (type II) NZ embryo standard Yes (3)  Sheep/goats 92/65/EEC Biosecurity Act 1993 S 22 No Animal Products Act 1999 92/65/EEC NE  Pigs 92/65/EEC Biosecurity Act 1993 S 22 NE Animal Products Act 1999 92/65/EEC NE  Deer 92/65/EEC Biosecurity Act 1993 S 22 No Animal Products Act 1999 92/65/EEC No  Horses 92/65/EEC 95/294/EC Biosecurity Act 1993 S 22 NE Animal Products Act 1999 92/65/EEC 96/540/EC Yes (3)  Poultry hatching eggs 90/539/EEC 93/342/EEC Biosecurity Act 1993 S 22 No Animal Products Act 1999 90/539/EEC 93/342/EEC 96/482/EC 96/483/EC 2001/393/EC 2001/751/EC Yes (3) Salmonella see Section 28  Ratites hatching eggs NE 3. Live animals  Cattle 64/432/EEC 90/425/EEC 2004/68/EC Biosecurity Act 1993 S 22 No Animal Products Act 1999 79/542/EEC 2004/68/EC 2004/212/EC Regulation (EC) No 999/2001 Yes (3) IBR see Section 28  Sheep/goats 90/425/EEC 91/68/EEC 2004/68/EC Regulation (EC) No 999/2001 Biosecurity Act 1993 S 22 No Animal Products Act 1999 79/542/EEC 2004/68/EC 2004/212/EC Regulation (EC) No 999/2001 Yes (3) EC to consider Scrapie freedom of NZ - Swine 64/432/EEC 90/425/EEC 2004/68/EC Biosecurity Act 1993 S 22 NE Animal Products Act 1999 79/542/EEC 2004/68/EC 2004/212/EC Yes (3) Aujeszky's disease see Section 28  Deer 92/65/EEC 2004/68/EC Biosecurity Act 1993 S 22 NE Animal Products Act 1999 92/65/EEC 2000/585/EC 2004/68/EC Yes (3)  Horses 90/425/EEC 90/426/EEC 92/260/EEC 93/195/EEC 93/196/EEC 93/197/EEC 94/467/EC Biosecurity Act 1993 S 22 Yes (3) Animal Products Act 1999 90/426/EEC 92/260/EEC 93/195/EEC 93/196/EEC 93/197/EEC 94/467/EC Yes (3) EIA see Section 28  Dogs, cats and ferrets 92/65/EEC 2003/998/EC 2005/64/EC Biosecurity Act 1993 S 22 Yes (3) Rabies see Section 28 Animal Products Act 1999 Commercial Imports: 92/65/EEC Non-commercial: 2003/998/EC 2004/592/EC 2004/203/EC 2005/64/EC Yes (3) Rabies see Section 28  Live poultry 90/539/EEC 93/342/EEC Biosecurity Act 1993 S 22 No Animal Products Act 1999 90/539/EEC 93/342/EEC 96/482/EC 96/483/EC 2001/751/EC Yes (3) Salmonella see Section 28  Ratites NE NE  Live bees bumble bees including bee/bumble bee germ plasm 2003/881/EC 92/65/EEC Biosecurity Act 1993 S 22 NE Animal Products Act 1999 2003/881/EC 92/65/EEC Yes (1) Section 2 Meat (including fresh meat, poultry meat, farmed and wild game meat), Minced meat, meat preparations and meat products for human consumption. Commodity EC exports to New Zealand (2) New Zealand exports to EC Trade conditions Equivalence Special conditions Action Trade conditions Equivalence Special conditions Action EC standards NZ standards NZ standards EC standards 4. Meat 4.A. Fresh Meat as defined in Regulation (EC) No 853/2004. Includes minced meat and unprocessed (fresh) blood/bones/fat for human consumption. Animal health  Ruminants  Horses 64/432/EEC 2002/99/EC Regulation (EC) No 999/2001 Biosecurity Act 1993 S 22 Yes (1) Animal Products Act 1999 2002/99/EC 2004/68/EC Regulation (EC) No 999/2001 Yes (1)  Pigs 64/432/EEC Regulation (EC) No 999/2001 Biosecurity Act 1993 S 22 Yes (1) EU to consider and comment on the PRRS risk assessment of NZ Animal Products Act 1999 2002/99/EC 2004/68/EC Regulation (EC) No 999/2001 Yes (1) Public health Regulations (EC) No 852/2004, (EC) No 853/2004, (EC) No 854/2004 (3), (EC) No 999/2001 Animal Products Act 1999 Food Act 1981 Health Act 1956 Yes (1) BSE see Section 28 Animal Products Act 1999 2004/432/EC Regulation (EC) No 853/2004, (EC) No 854/2004, (EC) No 999/2001 Yes (1) Salmonella and BSE see Section 28  Minced meat must be frozen  Minced meat may only be derived from cattle, sheep, pigs and goats 4.B. Fresh Poultry Meat Animal health  poultry 2002/99/EC Biosecurity Act 1993 S 22 No Animal Products Act 1999 93/342/EEC 94/438/EC 94/984/EC 2002/99/EC Yes (3)  turkeys Yes (3) NE Public health Regulation (EC) No 852/2004, (EC) No 853/2004 and (EC) No 854/2004 Food Act 1981 Health Act 1956 Yes (1) Animal Products Act 1999 Regulations (EC) No 853/2004 and (EC) No 854/2004 2004/432/EC NE 4.C. Farmed Game Meat Animal health  Deer  Pigs 64/432/EEC 92/118/EEC 2002/99/EC Biosecurity Act 1993 S 22 Yes (1) With respect to pig meat EU to consider and comment on the PRRS risk assessment of NZ. The Scientific Panel will likely be concerned. Animal Products Act 1999 79/542/EEC 2002/99/EC Yes (1)  Rabbit 2002/99/EC Biosecurity Act 1993 S 22 Yes (1) Animal Products Act 1999 2000/585/EC 2002/99/EC Yes (1)  Other land mammals 2002/99/EC Biosecurity Act 1993 S 22 NE Animal Products Act 1999 2000/585/EC 2002/99/EC Yes (1)  Feathered (including ratite) 2002/99/EC Biosecurity Act 1993 S 22 No Animal Products Act 1999 2000/585/EC 2002/99/EC Yes (3) Public health  Land mammals Regulations (EC) 852/2004, (EC) No 853/2004 and (EC) No 854/2004 Animal Products Act 1999 Food Act 1981 Health Act 1956 Yes (1) Animal Products Act 1999 Regulation (EC) No 853/2004 and (EC) No 854/2004 79/542/EEC 2000/585/EC 2004/432/EC Yes (1)  Feathered Regulations (EC) No 852/2004, (EC) No 853/2004 and (EC) No 854/2004 Animal Products Act 1999 Food Act 1981 Health Act 1956 Yes (1) Animal Products Act 1999 Regulation (EC) No 853/2004 and (EC) No 854/2004 2000/585/EC 2004/432/EC Yes (3)  Ratite 2000/609/EC Yes (1) 4.D. Wild game meat Animal health  Deer  Rabbit 2002/99/EC Biosecurity Act 1993 S 22 Yes (1) Animal Products Act 1999 79/542/EEC 2000/585/EC 2002/99/EC Yes (1)  Pigs 2002/99/EC Biosecurity Act 1993 S 22 Yes (1) CSF see Section 28 With respect to pig meat EU to consider and comment on the PRRS risk assessment of NZ. The Scientific Panel will likely be concerned. Animal Products Act 1999 79/542/EEC 97/220/EC 2002/99/EC Yes (1)  Other wild land mammals 2002/99/EC Biosecurity Act 1993 S 22 NE Animal Products Act 1999 2000/585/EC 2002/99/EC NE  Feathered 2002/99/EC Biosecurity Act 1993 S 22 NE Animal Products Act 1999 2000/585/EC 2002/99/EC Yes (3) Public health  Wild land mammals Regulations (EC) No 852/2004, (EC) No 853/2004 and (EC) No 854/2004 Animal Products Act 1999 Food Act 1981 Health Act 1956 Yes (1) Animal Products Act 1999 2000/585/EC 2004/432/EC Regulations (EC) No 853/2004 and (EC) No 854/2004 Yes (1)  Feathered Regulation (EC) No 852/2004, (EC) No 853/2004 and (EC) No 854/2004 Animal Products Act 1999 Food Act 1981 Health Act 1956 Yes (1) Animal Products Act 1999 2000/585/EC 2004/432/EC Regulations (EC) No 853/2004 and (EC) No 854/2004 NE 5. Meat preparations 5.A. Meat preparations from fresh meat Animal health  Ruminants  Pigs 64/432/EEC 2002/99/EC Regulation (EC) No 999/2001 Biosecurity Act 1993 S 22 Yes (1) Animal Products Act 1999 2000/572/EC 2002/99/EC Regulation (EC) No 999/2001 Yes (1) Public health Regulations (EC) No 852/2004, (EC) No 853/2004, (EC) No 854/2004 and (EC) No 999/2001 Animal Products Act 1999 Food Act 1981 Health Act 1956 Yes (1) BSE see Section 28 Animal Products Act 1999 2000/572/EC Regulations (EC) No 853/2004, (EC) No 854/2004 and (EC) No 999/2001 Yes (1) Frozen only BSE see Section 28 5.B. Meat preparations derived from fresh poultrymeat Animal health  Poultry 94/438/EC 2002/99/EC Biosecurity Act 1993 S 22 No Animal Products Act 1999 93/342/EEC 94/984/EC 2000/572/EC 2002/99/EC Yes (3)  Turkey Yes (3) NE Public health Regulations (EC) No 852/2004, (EC) No 853/2004 and (EC) No 854/2004 Food Act 1981 Health Act 1956 Animal Products Act 1999 Yes (1) Animal Products Act 1999 Regulations (EC) No 853/2004 and (EC) No 854/2004 2000/572/EC NE Frozen only 5.C. Meat preparations derived from farmed game meat Animal health  Deer  Pigs 92/118/EEC 64/432/EEC 2002/99/EC Biosecurity Act 1993 S 22 Yes (1) Animal Products Act 1999 92/118/EEC 2000/572/EC 2002/99/EC Yes (1)  Rabbit 92/118/EEC 2002/99/EC Biosecurity Act 1993 S 22 Yes (1) Animal Products Act 1999 92/118/EEC 2002/99/EC 2000/572/EC Yes (1)  Ratites 92/118/EEC 2002/99/EC Biosecurity Act 1993 S 22 No Animal Products Act 1999 92/118/EEC 2000/609/EC 2002/99/EC Yes (3)  Feathered 92/118/EEC Regulation (EC) 2002/99/EC Biosecurity Act 1993 S 22 No Animal Products Act 1999 92/118/EEC 2002/99/EC 2000/572/EC Yes (3) Public health  Deer  Pigs  Rabbit Regulations (EC) No 852/2004, (EC) No 853/2004 and (EC) No 854/2004 Animal Products Act 1999 Food Act 1981 Health Act 1956 Yes (1) Animal Products Act 1999 Regulation (EC) No 853/2004 and (EC) No 854/2004 2000/572/EC Yes (1) Frozen only  Feathered  Ratites Regulations (EC) 852/2004, (EC) No 853/2004 and (EC) No 854/2004 Yes (1) Regulation (EC) No 853/2004 and (EC) No 854/2004 2000/572/EC 2000/609/EC NE Yes (1) 5.D. Meat preparations derived from wild game meat Animal health  Deer  Rabbit 2002/99/EC Biosecurity Act 1993 S 22 Yes (1) Animal Products Act 1999 2002/99/EC 2000/572/EC Yes (1)  Pigs 2002/99/EC Biosecurity Act 1993 S 22 Yes (1) CSF see Section 28 Animal Products Act 1999 2002/99/EC 2000/572/EC Yes (1)  Feathered 2002/99/EC Biosecurity Act 1993 S 22 No Animal Products Act 1999 2002/99/EC 2000/572/EC Yes (3) Public health  Wild land mammals Regulations (EC) No 852/2004, (EC) No 853/2004 and (EC) No 854/2004 Animal Products Act 1999 Food Act 1981 Health Act 1956 Yes (1) Animal Products Act 1999 Regulations (EC) No 853/2004 and (EC) No 854/2004 2000/572/EC Yes (1) Frozen Only  Feathered Regulations (EC) No 852/2004, (EC) No 853/2004 and (EC) No 854/2004 Yes (1) Regulations (EC) No 853/2004 and (EC) No 854/2004 2000/572/EC NE 6. Meat products 6.A. Meat products derived from fresh meat Animal health  Ruminants  Horses  Pigs 64/432/EEC 2002/99/EC Regulation (EC) No 999/2001 Biosecurity Act 1993 S 22 Yes (1) Animal Products Act 1999 79/542/EEC 2002/99/EC 2005/432/EC Regulation (EC) No 999/2001 Yes (1) Public health Regulations (EC) No 852/2004, (EC) No 853/2004, (EC) No 854/2004 and (EC) No 999/2001 Animal Products Act 1999 Food Act 1981 Health Act 1956 Yes (1) BSE see Section 28 Animal Products Act 1999 Regulations (EC) No 853/2004, (EC) No 854/2004 and (EC) No 999/2001 Yes (1) BSE see Section 28 6.B. Meat products derived from fresh poultrymeat Animal health 92/118/EEC 94/438/EC 2002/99/EC Biosecurity Act 1993 S 22 Yes (1) Heat treated, shelf stable, F03 treatment Animal Products Act 1999 92/118/EEC 2002/99/EC 2005/432/EC Yes (3) Public health Regulations (EC) No 852/2004, (EC) No 853/2004 and (EC) No 854/2004 Animal Products Act 1999 Food Act 1981 Health Act 1956 Yes (1) Animal Products Act 1999 Regulations (EC) No 853/2004, (EC) No 854/2004 and (EC) No 2005/432 NE 6.C. Meat products derived from farmed game Animal health  Pigs  Deer  Rabbit 92/118/EEC 2002/99/EC Regulation (EC) No 999/2001 Biosecurity Act 1993 S 22 Yes (1) Animal Products Act 1999 79/542/EEC 92/118/EEC 2002/99/EC 2005/432/EC Yes (1)  Ratites 92/118/EEC 2002/99/EC Biosecurity Act 1993 S 22 Yes (1) Heat treated, shelf stable, F03 treatment Animal Products Act 1999 92/118/EEC 2000/609/EC 2002/99/EC 2005/432/EC Yes (3)  Other feathered 92/118/EEC 2002/99/EC Biosecurity Act 1993 S 22 Yes (1) Heat treated, shelf stable, F03 treatment Animal Products Act 1999 92/118/EEC 2002/99/EC 2005/432/EC Yes (3) Public health  Pigs  Deer  Rabbit Regulations (EC) No 852/2004, (EC) No 853/2004, (EC) No 854/2004 and (EC) No 999/2001 Animal Products Act 1999 Food Act 1981 Health Act 1956 Yes (1) Animal Products Act 1999 Regulations (EC) No 853/2004, (EC) No 854/2004 and (EC) No 999/2001 2005/432/EC Yes (1)  Feathered Regulations (EC) No 852/2004, (EC) No 853/2004 and (EC) No 854/2004 Animal Products Act 1999 Food Act 1981 Health Act 1956 Yes (1) Animal Products Act 1999 2005/432/EC Regulations (EC) No 853/2004, (EC) No 854/2004 and (EC) No 999/2001 Yes (3)  Ratite 2000/609/EC Yes (1) 6.D. Meat products derived from wild game Animal health Wild game  Pigs 2002/99/EC Biosecurity Act 1993 S 22 Yes (1) CSF see section 28 Animal Products Act 1999 79/542/EEC 2002/99/EC 2005/432/EC Yes (1)  Deer  Rabbit 2002/99/EC Biosecurity Act 1993 S 22 Yes (1) Animal Products Act 1999 79/542/EEC 2002/99/EC 2005/432/EC Yes (1)  Feathered 2002/99/EC Biosecurity Act 1993 S 22 Yes (1) Heat treated, shelf stable, F03 treatment Animal Products Act 1999 2002/99/EC 2005/432/EC Yes (3) Public health Wild game Regulations (EC) No 852/2004, (EC) No 853/2004, (EC) No 854/2004 and (EC) No.999/2001 Animal Products Act 1999 Food Act 1981 Health Act 1956 Yes (1) Animal Products Act 1999 2005/432/EC Regulations (EC) No 853/2004, (EC) No 854/2004 and (EC) No 999/2001 Yes (1)  Feathered Regulation (EC) No 852/2004 853/2004 and 854/2004 Animal Products Act 1999 Food Act 1981 Health Act 1956 Yes (1) Animal Products Act 1999 Regulation (EC) No 853/2004 and 854/2004 2005/432/EC NE Section 3 Other products for human consumption Commodity EC exports to New Zealand (4) New Zealand exports to EC Trade conditions Equivalence Special conditions Action Trade conditions Equivalence Special conditions Action EC standards NZ standards NZ standards EC standards 7. Products intended for human consumption 7.A. Animal casings Animal health  Cattle  Sheep  Goats  Pigs 64/432/EEC 92/118/EEC 2002/99/EC Regulation (EC) No 999/2001 Biosecurity Act 1993 S 22 Yes (1) Animal Products Act 1999 79/542/EEC 92/118/EEC 2003/779/EC 2005/432/EC Regulation (EC) No 999/2001 Yes (1) Public health Regulations (EC) 852/2004, (EC) No 853/2004, (EC) No 854/2004 and (EC) No 999/2001 Animal Products Act 1999 Food Act 1981 Health Act 1956 Yes (1) BSE see Section 28 Animal Products Act 1999 Regulations (EC) No 853/2004 and (EC) No 854/2004, 999/2001C Yes (1) BSE see Section 28 7.B. Processed bones and bone products for human consumption Animal health Fresh meat:  Ruminants  Horses  Pigs 64/432/EEC 92/118/EEC 2002/99/EC Regulation (EC) No 999/2001 Biosecurity Act 1993 S 22 Yes (1) Animal Products Act 1999 92/118/EEC 2002/99/EC 2005/432/EC Regulation (EC) No 999/2001 Yes (1) Poultry 92/118/EEC 2002/99/EC Biosecurity Act 1993 S 22 Yes (1) Heat treated, shelf stable, F03 treatment Animal Products Act 1999 92/118/EEC 94/438/EC 2002/99/EC 2005/432/EC Yes (3) Farmed game  Pigs  Deer 92/118/EEC 2002/99/EC Biosecurity Act 1993 S 22 Yes (1) Animal Products Act 1999 92/118/EEC 2002/99/EC 2005/432/EC Yes (1)  Feathered 92/118/EEC 2002/99/EC Biosecurity Act 1993 S 22 Yes (1) Heat treated, shelf stable, F03 treatment Animal Products Act 1999 92/118/EEC 2002/99/EC 2005/432/EC Yes (3) Wild game  Deer  Pigs 92/118/EEC 2002/99/EC Biosecurity Act 1993 S 22 Yes (1) CSF see section 28 Animal Products Act 1999 79/542/EEC 92/118/EEC 2002/99/EC 2005/432/EC Yes (1)  Feathered Yes (1) Heat treated, shelf stable, F03 treatment Yes (3) Public health Fresh meat:  Ruminants  Horses  Pigs Regulations (EC) No 852/2004, (EC) No 853/2004, (EC) No 854/2004 and (EC) No 999/2001 Animal Products Act 1999 Food Act 1981 Health Act 1956 Yes (1) BSE see Section 28 Animal Products Act 1999 Regulations (EC) No 853/2004, (EC) No 854/2004 and (EC) No 999/2001 Yes (1) BSE see Section 28 Poultry Fresh meat Regulations (EC) No 852/2004, (EC) No 853/2004 and (EC) No 854/2004 Animal Products Act 1999 Food Act 1981 Health Act 1956 Yes (1) Animal Products Act 1999 Food Act 1981 Health Act 1956 Regulations (EC) No 853/2004 and (EC) No 854/2004 2005/432/EC NE Farmed game  Mammals 92/118/EEC Regulations (EC) No 852/2004, (EC) No 853/2004 and (EC) No 854/2004 Animal Products Act 1999 Food Act 1981 Health Act 1956 Yes (1) Animal Products Act 1999 Food Act 1981 Health Act 1956 Regulations (EC) No 853/2004 and (EC) No 854/2004 2005/432/EC Yes (1)  Feathered Yes (1) NE Wild game  Mammals Regulations (EC) No 852/2004, (EC) No 853/2004 and (EC) No 854/2004 Animal Products Act 1999 Food Act 1981 Health Act 1956 Yes (1) Animal Products Act 1999 Food Act 1981 Health Act 1956 Regulation (EC) No 853/2004 and (EC) No 854/2004 2005/432/EC Yes (1)  Feathered Yes (1) NE 7.C. Processed animal protein for human consumption Animal health PAP derived from fresh meat:  Ruminants  Horses  Pigs 64/432/EEC 92/118/EEC 2002/99/EC Regulation (EC) No 999/2001 Biosecurity Act 1993 S 22 Yes (1) Animal Products Act 1999 79/542/EEC 92/118/EEC 2002/99/EC 2005/432/EC Regulation (EC) No 999/2001 2005/432/EC Yes (1) Poultry PAP derived from fresh meat 92/118/EEC 2002/99/EC Biosecurity Act 1993 S 22 Yes (1) Heat treated, shelf stable, F03 treatment Animal Products Act 1999 94/438/EC 92/118/EEC 2002/99/EC 2005/432/EC Yes (3) Farmed game  Pigs  Deer 92/118/EEC 2002/99/EC Regulation (EC) No 999/2001 Biosecurity Act 1993 S 22 Yes (1) Animal Products Act 1999 79/542/EEC 92/118/EEC 2002/99/EC Regulation (EC) No 999/2001 2005/432/EC Yes (1)  Feathered Yes (1) Heat treated, shelf stable, F03 treatment Yes (3) Wild game  Pigs  Deer 92/118/EEC 2002/99/EC Regulation (EC) No 999/2001 Biosecurity Act 1993 S 22 Yes (1) CSF see Section 28 Animal Products Act 1999 79/542/EEC 92/118/EEC 2002/99/EC 2005/432/EC Regulation (EC) No 999/2001 Yes (1)  Feathered Yes (1) Heat treated, shelf stable, F03 treatment Yes (3) Public health PAP derived from fresh meat  Ruminants  Horses  Pigs Regulations (EC) No 852/2004, (EC) No 853/2004, (EC) No 854/2004 and (EC) No 999/2001 Animal Products Act 1999 Food Act 1981 Health Act 1956 Yes (1) BSE see Section 28 Animal Products Act 1999 Regulations (EC) No 853/2004, (EC) No 854/2004 and (EC) No 999/2001 Yes (1) BSE see Section 28 Poultry PAP derived from fresh meat Regulations (EC) NO 852/2004, (EC) No 853/2004 and (EC) No 854/2004 Animal Products Act 1999 Food Act 1981 Health Act 1956 Yes (1) Animal Products Act 1999 Regulations (EC) No 853/2004 and (EC) No 854/2004 2005/432/EC NE Farmed game Regulations (EC) No 852/2004, (EC) No 853/2004 and (EC) No 854/2004 Animal Products Act 1999 Food Act 1981 Health Act 1956 Yes (1) Animal Products Act 1999 Regulations (EC) No 853/2004 and (EC) No 854/2004 2005/432/EC Yes (1)  Feathered Yes (1) NE Wild game Regulations (EC) No 852/2004, (EC) No 853/2004 and (EC) No 854/2004 Animal Products Act 1999 Food Act 1981 Health Act 1956 Yes (1) Animal Products Act 1999 92/118/EEC Regulations (EC) No 853/2004 and (EC) No 854/2004 2005/432/EC Yes (1)  Feathered Yes (1) NE 7.D. Blood and blood products for human consumption Animal health Blood and blood products derived from fresh meat:  Ruminants  Horses  Pigs 64/432/EEC 92/118/EEC 2002/99/EC Regulation (EC) No 999/2001 Biosecurity Act 1993 S 22 Yes (1) Animal Products Act 1999 79/542/EEC 92/118/EEC 2002/99/EC 2005/432/EC Regulation (EC) No 999/2001 Yes (1) Poultry Blood and blood products fresh poultry meat 92/118/EEC 2002/99/EC Biosecurity Act 1993 S 22 Yes (1) Heat treated, shelf stable, F03 treatment Animal Products Act 1999 92/118/EEC 94/438/EC 2002/99/EC 2005/432/EC Yes (3) Farmed game  Pigs  Deer 92/118/EEC 2002/99/EC Regulation (EC) No 999/2001 Biosecurity Act 1993 S 22 Yes (1) Animal Products Act 1999 79/542/EEC 92/118/EEC 2002/99/EC 2005/432/EC Regulation (EC) No 999/2001 Yes (1)  Feathered Yes (1) Heat treated, shelf stable, F03 treatment Yes (3) Wild game  Pigs  Deer 92/118/EEC 2002/99/EC Regulation (EC) No 999/2001 Biosecurity Act 1993 S 22 Yes (1) CSF see Section 28 Animal Products Act 1999 79/542/EEC 92/118/EEC 2002/99/EC 2005/432/EC Regulation (EC) No 999/2001 Yes (1)  Feathered Yes (1) Heat treated, shelf stable, F03 treatment Yes (3) Public health  Ruminants  Horses  Pigs Fresh meat Regulations (EC) No 852/2004, (EC) No 853/2004, (EC) No 854/2004 and (EC) No 999/2001 Animal Products Act 1999 Food Act 1981 Health Act 1956 Yes (1) BSE see Section 28 Animal Products Act 1999 Regulations (EC) No 853/2004, (EC) No 854/2004 and (EC) No 999/2001 2005/432/EC Yes (1) BSE see Section 28 Poultry Fresh meat Regulations (EC) No 852/2004, (EC) No 853/2004 and (EC) No 854/2004 Animal Products Act 1999 Food Act 1981 Health Act 1956 Yes (1) Animal Products Act 1999 Regulations (EC) No 853/2004 and (EC) No 854/2004 2005/432/EC NE Farmed game  mammalian Regulations (EC) No 852/2004, (EC) No 853/2004 and (EC) No 854/2004 Animal Products Act 1999 Food Act 1981 Health Act 1956 Yes (1) Animal Products Act 1999 Regulations (EC) No 853/2004 and (EC) No 854/2004 2005/432/EC Yes (1)  Feathered game Yes (1) NE Wild game  mammalian Regulations (EC) No 852/2004, (EC) No 853/2004 and (EC) No 854/2004 Animal Products Act 1999 Food Act 1981 Health Act 1956 Yes (1) Animal Products Act 1999 Regulations (EC) No 853/2004 and (EC) No 854/2004 2005/432/EC Yes (1)  Feathered Yes (1) NE 7.E. Lard and rendered fats for human consumption Animal health Domestic Mammals Products derived from fresh meat:  Ruminants  Horses  Pigs 64/432/EEC 92/118/EEC 2002/99/EC Regulation (EC) No 999/2001 Biosecurity Act 1993 S 22 Yes (1) Animal Products Act 1999 79/542/EEC 92/118/EEC 2002/99/EC 2005/432/EC Regulation (EC) No 999/2001 Yes (1) Poultry Products derived from fresh meat: 92/118/EEC 2002/99/EC Biosecurity Act 1993 S 22 Yes (1) Heat treated, shelf stable, F03 treatment Animal Products Act 1999 94/438/EC 92/118/EEC 2002/99/EC 2005/432/EC Yes (3) Farmed game  Pigs  Deer 92/118/EEC 2002/99/EC Regulation (EC) No 999/2001 Biosecurity Act 1993 S 22 Yes (1) Animal Products Act 1999 79/542/EEC 92/118/EEC 2002/99/EC 2005/432/EC Regulation (EC) No 999/2001 Yes (1)  Feathered Yes (1) Heat treated, shelf stable, F03 treatment Yes (3) Wild game  Pigs  Deer 92/118/EEC 2002/99/EC Regulation (EC) No 999/2001 Biosecurity Act 1993 S 22 Yes (1) CSF see Section 28 Animal Products Act 1999 79/542/EEC 92/118/EEC 2002/99/EC 2005/432/EC Regulation (EC) No 999/2001 Yes (1)  Feathered Yes (1) Heat treated, shelf stable, F03 treatment Yes (3) Public health  Ruminants  Horses  Pigs Fresh meat Regulations (EC) No 852/2004, (EC) No 853/2004, (EC) No 854/2004 and (EC) No 999/2001 Animal Products Act 1999 Food Act 1981 Health Act 1956 Yes (1) BSE see Section 28 Animal Products Act 1999 Regulations (EC) No 853/2004, (EC) No 854/2004 and (EC) No 999/2001 Yes (1) BSE (see Section28) Poultry Fresh meat Regulations (EC) No 852/2004, (EC) No 853/2004 and (EC) No 854/2004 Animal Products Act 1999 Food Act 1981 Health Act 1956 Yes (1) Animal Products Act 1999 2005/432/EC Regulations (EC) No 853/2004 and (EC) No 854/2004 NE Farmed game Regulations (EC) No 852/2004, (EC) No 853/2004 and (EC) No 854/2004 Animal Products Act 1999 Food Act 1981 Health Act 1956 Yes (1) Animal Products Act 1999 2005/432/EC Regulations (EC) No 853/2004 and (EC) No 854/2004 Yes (1)  Feathered game Yes (1) NE Wild game 92/118/EEC Regulations (EC) No 852/2004, (EC) No 853/2004 and (EC) No 854/2004 Animal Products Act 1999 Food Act 1981 Health Act 1956 Yes (1) Animal Products Act 1999 92/118/EEC 2005/432/EC Regulations (EC) No 853/2004 and (EC) No 854/2004 Yes (1)  Feathered game Yes (1) NE 7.F. Gelatines for human consumption Animal health 2002/99/EC Regulation (EC) No 999/2001 Biosecurity Act 1993 S 22 NE Animal Products Act 1999 2002/99/EC Regulation (EC) No 999/2001 NE Public health Regulations (EC) No 852/2004, (EC) No 853/2004, (EC) No 854/2004 and (EC) No 999/2001 Animal Products Act 1999 Food Act 1981 Health Act 1956 NE BSE see Section 28 Animal Products Act 1999 Food Act 1981 Health Act 1956 Regulations (EC) No 853/2004, (EC) No 854/2004, (EC) No 999/2001 and (EC) No 2074/2005 NE BSE see Section 28 7.G. Collagen for human consumption Animal health Regulation (EC) No 999/2001 Biosecurity Act 1993 S 22 NE Animal Products Act 1999 Regulation (EC) No 999/2001 NE Public health Regulations (EC) No 852/2004, (EC) No 853/2004, (EC) No 854/2004 and (EC) No 999/2001 Animal Products Act 1999 Food Act 1981 Health Act 1956 NE BSE see Section 28 Animal Products Act 1999 Regulations (EC) No 853/2004, (EC) No 854/2004, (EC) No 999/2001 and (EC) No 2074/2005 NE BSE see Section 28 7.H. Stomachs and Bladders (Salted, Dried, or heated and other products) Animal health  Cattle  Sheep  Goats  Pigs 64/432/EEC 2002/99/EC Regulation (EC) No 999/2001 2005/432/EC Biosecurity Act 1993 S 22 Yes (3) Animal Products Act 1999 2002/99/EC Regulation (EC) No 999/2001 2005/432/EC Yes (1) Public health Regulations (EC) No 852/2004, (EC) No 853/2004, (EC) No 854/2004 and (EC) No 999/2001 Food Act 1981 Health Act 1956 Yes (1) Animal Products Act 1999 Regulations (EC) No 853/2004, (EC) No 854/2004 and (EC) No 999/2001 Yes (1) 8. Milk and milk products for human consumption Animal health Domestic mammals including  Cattle  Buffalo  Sheep  Goats 64/432/EEC 2002/99/EC Biosecurity Act 1993 S 22 Yes (1) Animal Products Act 1999 2002/99/EC 2004/438/EC Yes (1) Public health  Pasteurised Regulations (EC) No 852/2004, (EC) No 853/2004 and (EC) No 854/2004, Food Act 1981 Health Act 1956 Yes (1) Animal Products Act 1999 Regulations (EC) No 853/2004 and (EC) No 854/2004 2004/438/EC Yes (1)  Not pasteurised, thermised cheeses Regulations (EC) No 852/2004, (EC) No 853/2004 and (EC) No 854/2004, Food Act 1981 NZ (milk and milk products processing) food standards 2002 Yes (1) Thermised cheeses see Section 28 Food Act 1981 Animal Products Act (1999) Regulations (EC) No 853/2004 and (EC) No 854/2004 2004/438/EC Yes (1)  Soft raw milk cheeses Regulations (EC) No 852/2004, (EC) No 853/2004 and (EC) No 854/2004, Food Act 1981 Health Act 1956 E Food Act 1981 Animal Products Act (1999) Regulations (EC) No 853/2004 and (EC) No 854/2004 2004/438/EC E  Hard raw milk cheeses (Parmesan type) Regulations (EC) No 852/2004, (EC) No 853/2004 and (EC) No 854/2004 Food Act 1981 Health Act 1956 E Food Act 1981 Animal Products Act (1999) Regulations (EC) No 853/2004 and (EC) No 854/2004 2004/438/EC E 9. Fishery products for human consumption (excluding live) Animal Health Wild marine  Finfish  Eggs/roes  Molluscs  Echinoderms,  Tunicates, gastropods and crustaceans 91/67/EEC 2002/99/EC Biosecurity Act 1993 S 22 Yes (1) Salmonids see section 28 Eggs/roes see section 28 Animal Products Act 1999 91/67/EEC Yes (1) Wild fresh water  Salmonids  Eggs/roes  Crayfish 91/67/EEC 2002/99/EC Biosecurity Act 1993 S 22 Yes (1) Salmonids see section 28 Eggs/roes see section 28 Crayfish (frozen or processed) Animal Products Act 1999 91/67/EEC Yes (1) Crayfish (frozen or processed)  Finfish (non salmonid)  Molluscs  Crustaceans 91/67/EEC 2002/99/EC Biosecurity Act 1993 S 22 NE Animal Products Act 1999 91/67/EEC Yes (1) Aquaculture products (marine & fresh water - farmed)  Salmonids  Eggs/roes 91/67/EEC 2002/99/EC Biosecurity Act 1993 S 22 Yes (1) Salmonids see section 28 Eggs/roes see section 28 Animal Products Act 1999 91/67/EEC Yes (1) Salmonids (gutted)  Molluscs, echinoderms,  Tunicates, gastropods and crustaceans 91/67/EEC 2002/99/EC Biosecurity Act 1993 S 22 Yes (1) Frozen or processed Animal Products Act 1999 91/67/EEC Yes (1) Frozen or processed  Finfish (non salmonid) 91/67/EEC 2002/99/EC Biosecurity Act 1993 S 22 NE Animal Products Act 1999 91/67/EEC Yes (1) Public Health  Finfish  Eggs/roes  Bivalve molluscs, echinoderms, tunicates, gastropods and crustaceans Regulations (EC) No 852/2004, (EC) No 853/2004 and (EC) No 854/2004 Food Act 1981 Health Act 1956 Yes (1) Animal Products Act 1999 Regulations (EC) No 853/2004 and (EC) No 854/2004 2004/432/EC (for aquaculture) Yes (1) 10. Live fish, molluscs, crustaceans, including eggs and gametes Animal health For human consumption  live molluscs echinoderms, tunicates, gastropods  live crustaceans  live finfish  other aquatic animals 91/67/EEC 93/53/EEC 95/70/EC 2002/99/EC Biosecurity Act 1993 S 22 NE Animal Products Act 1999 91/67/EEC 2003/804/EC 2003/858/EC Yes (1) For breeding, farming, rearing, relaying  live molluscs and fish 91/67/EEC 95/70/EC 93/53/EEC Biosecurity Act 1993 S 22 NE Animal Products Act 1999 91/67/EEC 2003/804/EC 2003/858/EC Yes (3) Public health  live finfish  live molluscs, echinoderms, tunicates, gastropods  live crustaceans  other fish Regulations (EC) No 852/2004, (EC) No 853/2004 and (EC) No 854/2004, Food Act 1981 Health Act 1956 Yes (1) Animal Products Act 1999 Regulations (EC) No 853/2004 and 854/2004 2004/432/EC (for aquaculture) Yes (1) 11. Miscellaneous products for human consumption 11.A. Honey Animal health 92/118/EEC 2002/99/EC Biosecurity Act 1993 S 22 NE Animal Products Act 1999 92/118/EEC 2002/99/EC Yes (3) Public health Regulations (EC) No 852/2004, (EC) No 853/2004, (EC) and No 854/2004 2001/110/EC Food Act 1981 Health Act 1956 NE Animal Products Act 1999 Regulations (EC) No 853/2004 and (EC) No 854/2004 2004/432/EC 2001/110/EC Yes (3) 11.B. Frogs legs Animal health 2002/99/EC Biosecurity Act 1993 S 22 NE Animal Products Act 1999 2002/99/EC NE Public health Regulations (EC) No 852/2004, (EC) No 853/2004 and (EC) No 854/2004, Food Act 1981 Health Act 1956 NE Animal Products Act 1999 Regulations (EC) No 853/2004, (EC) No 854/2004 and (EC) No 2074/2005 NE 11.C. Snails for human consumption Animal health 2002/99/EC Biosecurity Act 1993 S 22 NE Animal Products Act 1999 2002/99/EC NE Public health Regulations (EC) No 852/2004, (EC) No 853/2004 and (EC) No 854/2004 Food Act 1981 Health Act 1956 NE Animal Products Act 1999 Regulations (EC) No 853/2004, (EC) No 854/2004 and (EC) No 2074/2005 NE 11.D. Egg products Animal health 90/539/EEC 2002/99/EC Biosecurity Act 1993 S 22 NE Animal Products Act 1999 90/539/EEC 2002/99/EC NE Public health 89/437/EEC Regulations (EC) No 852/2004, (EC) No 853/2004 and (EC) No 854/2004 Food Act 1981 Health Act 1956 NE Animal Products Act 1999 89/437/EEC Regulations (EC) No 853/2004 and (EC) No 854/2004 NE Section 4 Products not intended for human consumption Commodity EC exports to New Zealand (5) New Zealand exports to EC Trade conditions Equivalence Special conditions Action Trade conditions Equivalence Special conditions Action EC standards NZ standards NZ standards EC standards 12. Animal casings Animal health  Cattle  Sheep  Goats  Pigs 64/432/EEC Regulation (EC) No 1774/2002, 999/2001 Biosecurity Act 1993 S 22 Yes (2) TSE related restrictions apply Animal Products Act 1999 2003/779/EC Regulations (EC) No 1774/2002 and (EC) No 999/2001 Yes (1) Public health Regulations (EC) No 1774/2002 and (EC) No 999/2001 Health Act 1956 Agricultural Compounds and Veterinary Medicines Act 1997 Yes (1) BSE see Section 28 Regulations (EC) No 1774/2002 and (EC) No 999/2001 Yes (1) BSE see Section 28 13. Milk, milk products and colostrum Not intended for human consumption Animal health  Cattle  Sheep  Goats Pasteurised, UHT or sterilised 64/432/EEC Regulation (EC) No 1774/2002 Biosecurity Act 1993 S 22 Yes (1) Animal Products Act 1999 Regulation (EC) No 1774/2002 Yes (1) Unpasteurised colostrum and milk for pharmaceutical use Regulation (EC) No 1774/2002 Biosecurity Act 1993 S 22 Yes (3) Animal Products Act 1999 Regulation (EC) No 1774/2002 Yes (3) Public health None None 14. Bones and bone products (excluding bone meal) horns and horn products (excluding horn meal) and hooves and hoof products (excluding hoof meal) intended for uses other than as feed material, organic fertilisers or soil improvers (products covered by Annex VIII to Chapter X of Regulation (EC) No 1774/2002) Animal health Regulations (EC) No 1774/2002 and (EC) No 999/2001 Biosecurity Act 1993 S 22 NE Animal Products Act 1999 Regulations (EC) No 1774/2002 94/446/EC Regulation (EC) No 999/2001 Yes (1) Channelling BSE see Section 28 Public health None None 15. Processed (rendered) animal protein for feedingstuffs Animal health PAP intended for the production of petfood Regulations (EC) No 1774/2002 and (EC) No 999/2001 Yes (1) BSE see Section 28 Animal Products Act 1999 Regulations (EC) No 1774/2002 and (EC) No 999/2001 Yes (1) BSE see Section 28 PAP derived from Non-mammalian material Regulation (EC) No 1774/2002 Biosecurity Act 1993 S 22 Animal Products Act 1999 Regulation (EC) No 1774/2002  fish material Yes (1) Yes (1)  avian material Yes (2) 70 °C/50 min, 80 °C/9 min or 100 °C/1 min or equivalent Yes (1) Public health None None 16. Processed blood and blood products (excluding serum from equidae) for pharmaceutical or technical use Animal health Fresh meat:  Bovine, ovine, caprine, porcine Regulation (EC) No 1774/2002 Biosecurity Act 1993 S 22 Yes (1) Animal Products Act 1999 Regulation (EC) No 1774/2002 Yes (1)  Equidae Regulation (EC) No 1774/2002 Biosecurity Act 1993 S 22 NE Animal Products Act 1999 Regulation (EC) No 1774/2002 NE  Avian Regulation (EC) No 1774/2002 Biosecurity Act 1993 S 22 NE Animal Products Act 1999 Regulation (EC) No 1774/2002 NE Public health Regulation (EC) No 1774/2002 Health Act 1956 Agricultural Compounds & Veterinary Medicines Act NE None 17. Lard and rendered fats. Not for human consumption, including fish oils Animal health  rendered fats and oils 2000/766/EC Regulation (EC) No 1774/2002, 999/2001 Biosecurity Act 1993 S 22 Yes (1) BSE see Section 28 Additional BSE-related labelling requirements apply Animal Products Act 1999 2000/766/EC Regulation (EC) No 1774/2002, 999/2001 Yes (1) BSE see Section 28  Lards (porcine) 2000/766/EC Regulations (EC) No 1774/2002 and (EC) No 999/2001 Biosecurity Act 1993 S 22 Yes (1) Product to be derived from porcine fresh meat, farmed and wild game with Yes (1) for animal health indicated previously. CSF see Section 28 Animal Products Act 1999 2000/766/EC Regulations (EC) No 1774/2002 and (EC) No 999/2001 Yes (1)  Fish oil Regulation (EC) No 1774/2002 Biosecurity Act 1993 S 22 Yes (1) Animal Products Act 1999 Regulation (EC) No 1774/2002 Yes (1) Fat derivatives from Cat 2 or Cat 3 material as in Regulation (EC) No 1774/2002 Regulation (EC) No 1774/2002 Biosecurity Act 1993 S 22 NE Biosecurity Act 1993 S 22 Regulation (EC) No 1774/2002 E Public health None None 18. Gelatines for feed or technical use Animal health Regulation (EC) No 1774/2002 Biosecurity Act 1993 S 22 NE Animal Products Act 1999 Regulation (EC) No 1774/2002 NE Public health None None 18.B. Hydrolysed Protein, collagen, di and tri-calcium phosphate as in Regulation (EC) No 1774/2002. Animal health Regulation (EC) No 1774/2002 Biosecurity Act 1993 S 22 NE Animal Products Act 1999 Regulation (EC) No 1774/2002 NE Public health None None 19. Hides and skins Animal health  Ungulates excluding Equidae Regulation (EC) No 1774/2002 Biosecurity Act 1993 S 22 Yes (1) Animal Products Act 1999 Regulation (EC) No 1774/2002 Yes (1)  Equidae  Other mammals Regulation (EC) No 1774/2002 NE Regulation (EC) No 1774/2002 Yes (1)  Ratite (Ostrich, emu, rhea) Regulation (EC) No 1774/2002 Biosecurity Act 1993 S 22 NE Regulation (EC) No 1774/2002 Yes (1) Public health None None 20. Wool and fibre/hair Animal health  Sheep, goats, camelids Regulation (EC) No 1774/2002 Biosecurity Act 1993 S 22 Yes (1) Scoured wool only Clean and washed at 75 °C or equivalent Animal Products Act 1999 Regulation (EC) No 1774/2002 Yes (1)  Other ruminants and pigs NE Yes (1)  Other NE Yes (1) Public health None None 21. Petfood (includes processed) containing only category 3 material Animal health Processed petfood (mammalian)  Hermetically sealed containers  Semi-moist and dried petfood  dog chews from ungulates (excluding equidae) Regulation (EC) No 1774/2002 Biosecurity Act 1993 S 22 Yes (1) For BSE see Section 28 Animal Products Act 1999 Regulation (EC) No 1774/2002 Yes (1) For BSE see Section 28 Processed petfood (Non-mammalian)  Hermetically sealed containers Regulation (EC) No 1774/2002 Yes (1) Regulation (EC) No 1774/2002 Yes (1)  Semi-moist and dried petfood  fish material Yes (1) Yes (1)  avian material Yes (2) 70 °C/50 min, 80 °C/9 min or 100 °C/1 min or equivalent Yes (1) Raw petfood For direct consumption Regulation (EC) No 1774/2002 Biosecurity Act 1993 S 22 NE Animal Products Act 1999 Regulation (EC) No 1774/2002 NE BSE (see n Section 28) Public health None None 22. Serum from equidae Animal health Regulation (EC) No 1774/2002 Biosecurity Act 1993 S 22 NE Animal Products Act 1999 Regulation (EC) No 1774/2002 NE Public health None None 23. Other animal by-products for the manufacture of feed including petfood, and for pharmaceuticals and other technical products Animal health Fresh meat Farmed game  Pigs  Deer Wild game  Pigs  Deer Regulations (EC) No 1774/2002 and (EC) No 999/2001 Biosecurity Act 1993 S 22 Yes (1) Product to be derived from fresh meat, farmed and wild game with Yes (1) for animal health indicated previously Additional BSE-related labelling requirements apply CSF see Section 28 BSE see Section 28 Animal Products Act 1999 Regulation (EC) No 1774/2002 and (EC) No 999/2001 Yes (1) BSE see Section 28 Fresh meat  Poultry Regulation (EC) No 1774/2002 Biosecurity Act 1993 S 22 NE Animal Products Act 1999 Regulation (EC) No 1774/2002 NE Farmed and wild game  Feathered Other species Regulation (EC) No 1774/2002 Biosecurity Act 1993 S 22 NE Animal Products Act 1999 Regulation (EC) No 1774/2002 E Public health None None 24. Apiculture products - Not for human consumption Animal health Regulation (EC) No 1774/2002 Biosecurity Act 1993 S 22 NE Animal Products Act 1999 Regulation (EC) No 1774/2002 NE Public health None None 25. Game trophies Animal health  Mammalian Regulation (EC) No 1774/2002 Biosecurity Act 1993 S 22 Yes (1) Animal Products Act 1999 Regulation (EC) No 1774/2002 Yes (1)  Avian NE NE Public health None None 26. Manure Animal health Regulation (EC) No 1774/2002 Biosecurity Act 1993 S 22 NE Animal Products Act 1999 Regulation (EC) No 1774/2002 NE Public health None None Section 5 General horizontal issues Commodity EC exports to New Zealand (6) New Zealand exports to EC Trade conditions Equivalence Special conditions Action Trade conditions Equivalence Special conditions Action EC standards NZ standards NZ standards EC standards 27. Definitions Water 98/83/EC Animal Products Act 1999 Health Act 1956 Yes (1) Animal Products Act 1999 98/83/EC Yes (1) Residues Residue monitoring  Red meat species 96/22/EC 96/23/EC Animal Products Act 1999 Food Act 1981 Yes (1) Animal Products Act 1999 96/22/EC 96/23/EC Yes (1)  Other species other products Yes (3) Yes (3) Certification Systems 96/93/EC Animal Products Act 1999 Yes (1) Equivalency status applies to all animals and animal product commodities accorded both animal and public health equivalence (Yes 1) as appropriate. Animal Products Act 1999 92/118/EEC 96/93/EC 91/67/EEC 2002/99/EC Regulations (EC) No 1774/2002, (EC) No 852/2004, (EC) No 853/2004 and (EC) No854/2004 Yes, (1) Equivalency status applies to animals and animal product commodities listed with (Yes 1) equivalence status under entry Numbers 3, 4A, 4C, 4D, 5A, 5C, 5D, 6A, 6C, 6D, 7A, 7B, 7C, 7D, 7E, 7H, 9, 10, 12, 15, 16, 17, 19, 21 and 23. When the official health certificate is issued after the departure of the consignment, it shall include reference to the appropriate Eligibility Number (ED), date of issuance of the eligibility document that supports the official health certificate, the date of departure of the consignment and the date of signing of the official health certificate. New Zealand shall inform the border inspection post of arrival of any certification problem after departure from New Zealand. 27.B. Horizontal issues Issue Action Premises listings Competent authority to recommend listing Still require lists currently. Lists to be maintained by the competent authority of the exporting country and be made readily accessible in the public domain. 28. Miscellaneous certification provisions: Attestations are to appear on the public or animal health certificate. Issue Certification provisions Q-fever New Zealand is recognised as free of Q-fever. For trade from the EC to New Zealand in bovine semen and embryos, the Member State competent authority will certify that: Between 21 and 60 days after the end of a semen/embryo collection period (a period of 60 days or less) the donor animals were tested with negative results for Q fever using the complement fixation test (CFT) (negative being no fixation of complement at a dilution of 1:10 or higher) or the ELISA.  BVD Type II New Zealand is recognised as free of bovine viral diarrhoea virus (BVDV): Type II. For trade from the EC to New Zealand in bovine embryos, the Member State competent authority will certify that: Bluetongue and EHD New Zealand is recognised as free of Bluetongue and Epizootic Haemorrhagic Disease. For trade from the EC to New Zealand in bovine semen, the Member State competent authority will certify that: The bovine semen complies with provisions of the Bluetongue Chapter of the OIE Code and EHD mutatis mutandis.  IBR For trade in live bovine animals, New Zealand will certify in accordance with Article 2 of Commission Decision 2004/215/EC for trade to Germany and Article 3 of Commission Decision 2004/215/EC for trade to Denmark, Austria, Finland, Sweden and the province of Bolzano (Italy). This attestation will appear on the health certificate according to Council Decision 79/542/EEC. Aujeszky's disease For trade from New Zealand to Great Britain, Denmark, South West France, Germany, Finland, Sweden, Austria and Luxembourg, in live pigs, New Zealand will certify in accordance with Commission Decision 2001/618/EC. This attestation will appear on the health certificate according to Council Decision 79/542/EEC. BSE EC exports of products containing bovine, ovine or caprine materials to NZ (in addition to full compliance with all other relevant EC standards) This product does not contain and is Not derived from bovine, ovine and caprine materials other than those derived from animals born, continuously reared and slaughtered in the European Union and which has been produced in full compliance with Regulations of the European Parliament and the Council (EC) No 999/2001 and (EC) No 1774/2002 as applicable.  Note: Products which contain bovine, ovine or caprine materials other than from those derived from animals born, continuously reared and slaughtered in the European Union are required to have that component certified in accordance with the relevant, additional third country provisions in the applicable NZ certification decision. BSE NZ export of products containing bovine, ovine or caprine materials to EC This product does not contain and is not derived from (delete as appropriate) specified risk material as defined in Annex XI, section A, to Regulation (EC) No 999/2001 produced after March 2001, or mechanically recovered meat obtained from bones of bovine, ovine or caprine animals produced after 31 March 2001. After March 31 2001 the bovine, ovine or caprine animals, from which this product is derived, have not been slaughtered after stunning by means of gas injected into the cranial cavity or killed by the same method or slaughtered by laceration after stunning of central nervous tissue by means of an elongated rod-shaped instrument introduced into the cranial cavity.  or Bovine, ovine and caprine materials other than those derived from animals born, continuously reared and slaughtered in the following countries: (insert name of a country or countries assigned a GBR and/or Category 1 status by the EC).  CSF  feral pigs only For trade from the EC to NZ the Member State competent authority will certify that the products were derived from areas free from CSF in the feral porcine population for the preceding 60 days. This attestation will appear on the health certificate. Colours for sanitary stamps Directive 94/36/EC prescribes the colours that could be used for sanitary stamps. Salmonella For trade from New Zealand to Sweden and Finland, New Zealand will certify in accordance with Annex VIII of Commission Decision 2003/56/EC (Commission Regulation (EC) No 1688/2005 (fresh veal, beef, pigmeat and poultrymeat; table eggs for human consumption); Council Decision 95/410/EC (live poultry for slaughter); Commission Decision 2003/644/EC (breeding poultry and day old chicks); Commission Decision 2004/235/EC (laying hens)). Salmonids For trade from EC to NZ The consignment contains only beheaded, gilled, gutted and sexually immature Salmonids of the genera Onchorhynchus, Salmo or Salvelinus.  Eggs/roes For trade from EC to NZ Must be treated to render eggs/roe non viable, commercially packaged and shelf stable Thermised cheeses For trade from EC to NZ The thermised cheese has a moisture content of less than 39 % and pH less than 5,6. The milk used to produce this cheese was rapidly heated to at least 64,5 °C for 16 seconds. The cheese was stored at not less than 7 °C for 90 days. 29. Mutually agreed disease control measures Mutually agreed disease status for specific diseases Rabies New Zealand, UK, Malta, Ireland and Sweden are recognised as free of rabies. Equine infectious anaemia New Zealand is recognised as free of EIA. Brucelloses New Zealand is recognised as free of B. abortus and B. mellitensis. Q-fever New Zealand is recognised as free BVD Type II New Zealand is recognised as free Bluetongue and EHD New Zealand is recognised as free EU makes a submission for EHD freedom Small hive beetle New Zealand and EU are recognised as free of small hive beetle Tropilaelaps mite New Zealand and EU are recognised as free of tropilaelaps mite ANNEX VIII FRONTIER CHECKS AND INSPECTION FEES A. FRONTIER CHECKS ON CONSIGNMENTS OF LIVE ANIMALS AND ANIMAL PRODUCTS Type of frontier check Rate in % 1. Documentary Both Parties will perform documentary checks 100 2. Physical checks Live animals except bees and bumble bees Queen bees and small colonies of bumble bees (7) Bee and bumble bee packages (8) Semen/embryos/ova Animal products for human consumption: Fresh meat including offal, and products of the bovine, ovine, caprine, porcine and equine species defined in Regulation (EC) No 853/2004 Fish products in hermetically sealed containers intended to render them stable at ambient temperatures, fresh and frozen fish and dry and/or salted fisheries products. Other fisheries products Whole eggs Lard and rendered fats Animal casings Gelatin Collagen Stomachs and bladders Poultry meat and poultry meat products Rabbit meat, game meat (wild/farmed) and products Milk and milk products Egg products Honey Bones and bone products Meat preparations and minced meat Frogs legs and snails 100 100 50 (9) 10 2 (1) Commodities must be fully eligible for unrestricted intra-Community trade, unless otherwise indicated. (2) Commodities must be fully eligible for unrestricted intra-Community trade, unless otherwise indicated. (3) All entries referring to these Regulations shall be construed to include relevant implementing measures and microbial criteria as laid down in Regulations (EC) 2073/2005, (EC) No 2074/2005 and (EC) No 2076/2005. (4) Commodities must be fully eligible for unrestricted intra-Community trade, unless otherwise indicated. (5) Commodities must be fully eligible for unrestricted intra-Community trade, unless otherwise indicated. (6) Commodities must be fully eligible for unrestricted intra-Community trade, unless otherwise indicated. (7) Physical checks to be carried out as provided in Commission Decision 2003/881/EC (as amended). (8) Post import checks to be carried out by the Competent Authority at the designated destination of the bees. (9) For consignments of packaged bees containing less than 130 packages 50 % of the consignment is to be subject to inspection. For consignments containing more than 130 packages, a sample of 65 packages randomly selected from the consignment must be inspected to achieve a 95 % confidence interval of detecting 5 % incidence of disease.